Case 8:19-cv-00932-JVS-JPR Document 6 Filed 05/16/19 Page 1 of 3 Page ID #:28



 1   Nathaniel L. Dilger (SBN 196203)
     ndilger@onellp.com
 2   Jenny S. Kim (SBN 282562)
     jkim@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Attorneys for Plaintiff,
 7   Targus International LLC
 8
 9
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
                                    SOUTHERN DIVISION
13
     TARGUS INTERNATIONAL LLC, a              Case No. 8:19-cv-00932
14   Delaware limited liability company,
                                              NOTICE OF RELATED CASE
15                    Plaintiff,              PURSUANT TO LOCAL RULE 83-
                                              1.3.1
16         v.
17   EFORCITY CORPORATION, a
     California corporation, and DOES 1-10,
18
                      Defendants.
19
20
21
22
23
24
25
26
27
28
                NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 83-1.3.1
Case 8:19-cv-00932-JVS-JPR Document 6 Filed 05/16/19 Page 2 of 3 Page ID #:29



 1         Pursuant to Local Rule 83-1.3.1, the undersigned counsel of record for
 2   Plaintiff Targus International LLC (“Targus”), hereby states that Targus believes
 3   that the above-captioned case is related to the following matters previously before
 4   the United States District Court, Central District of California:
 5         Targus Group Int’l, Inc. v. Logitech, Inc., et al, USDC-CDCA 8:15cv01407;
 6         Targus Group Int’l, Inc. v. Griffin Tech., Inc., USDC-CDCA 8:15cv01230;
 7         Targus Group Int’l, Inc. v. United States Luggage Co., d/b/a/ Solo, USDC-
 8         CDCA 8:15cv01232;
 9         Targus Group Int’l, Inc. v. World Richman Mfg., Corp., USDC-CDCA
10         8:14cv01851;
11         Targus Group Int’l, Inc. v. Lifeworks Tech., Group, LLC, USDC-CDCA
12         8:14cv01518; and,
13         Targus Group Int’l, Inc. v. M-Edge Accessories, LLC, USDC-CDCA
14         8:14cv01455.
15         These matters (a) call for determination of the same or substantially related or
16   similar questions of law and fact; and/or (b) for other reasons that would entail
17   substantial duplication of labor if heard by different judges.
18         These cases involve the alleged infringement of one or more of the following:
19   U.S. Patent Nos. 8,746,449 (“the ‘449 patent”), 8,783,458 (“the ‘458 patent”),
20   and/or 9,170,611 (“the ‘611 patent”). The matters entail substantial overlap with
21   respect to several issues, including questions of law and fact regarding infringement
22   of the ’449, ‘458, and/or ‘611 patent claims, questions of law and fact regarding the
23   proper construction of these same claims, and questions of law and fact regarding
24   the validity of these same claims.
25   ///
26   ///
27   ///
28   ///
                                       1
              NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 83-1.3.1
Case 8:19-cv-00932-JVS-JPR Document 6 Filed 05/16/19 Page 3 of 3 Page ID #:30



 1         Thus, the cases call for the determination of similar questions of law and fact.
 2   There would therefore be substantial duplication of labor if the two cases were heard
 3   by different judges.
 4   Dated: May 16, 2019                    ONE LLP
 5
                                            By: /s/ Nathaniel L. Dilger
 6
                                                Nathaniel L. Dilger
 7                                              Jenny S. Kim
 8
                                                Attorneys for Plaintiff,
 9                                              Targus International, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
              NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 83-1.3.1
